DETAILED ACTION
The Amendment filed on August 26th, 2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Statement of reason for Allowance
Claims 3-4 and 12 were canceled. Claims 1-2, 5-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, at least one non-transitory machine accessible storage medium and a system for surveillance-based relay attack prevention. The closest prior arts, as previously recited, Zivkovic (U.S. Patent Number 8,976,005) and Zizi (U.S. Pub. Number 2018/0158266) are also generally direct to various aspects for movement history assurance for secure passive keyless entry and start systems and keyless access control with neuro and neuro-mechanical fingerprints. However, none of Zivkovic and Zizi teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 11 and 15. For example, none of the cited prior arts teaches or suggests the elements of “an antenna; and a processor to: receive, via the antenna, an access request for the proximity-based access portal, wherein the access request comprises an access token associated with an authorized device; obtain a first motion history representing movement detected near the proximity-based access portal during a particular timeframe, wherein the first motion history is generated based at least in part on one or more radio signals received by the antenna; obtain a second motion history representing movement of the authorized device during the particular timeframe, wherein the second motion history is generated by the authorized device; determine, based on comparing the first motion history and the second motion history, whether the movement detected near the proximity-based access portal matches the movement of the authorized device; detect a relay attack associated with the access request, wherein the relay attack is detected based at least in part on determining that the movement detected near the proximity-based access portal does not match the movement of the authorized device; and deny the access request based on detecting the relay attack.” Therefore, the claims are allowable over the cited prior arts.
Claims 2, 5-10, 13-14 & 16-20 are allowed because of their dependence from independent claims 1, 11 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436